Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 10/12/21.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 10/21/21 is approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Sobleman on 12/22/21.

The application has been amended as follows: 
CLAIM 1
Line 9, insert  - - directly - -  after “affixed”.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant such that the drawings show every feature of the invention specified in the claims: an amended or new figure showing the window shade holder mounted above a window.  See 37 CFR 1.83(a).   In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Claims 1-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant’s argument that the light sources in Kicera and Glass are not mounted below the window shade tube are persuasive rendering the other arguments concerning theses references moot.  The argument that the light source of Schepmoes is not affixed to the window shade holder is not persuasive as the lights of Schepmoes are indirectly affixed to brackets 33 via the window frame 20.  However, this has been overcome by the examiner’s amendment above.   The double patenting rejection is now longer applicable to the claims as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636